DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 3, lines 7-14 of applicant’s specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al (US 2010/0149146; hereinafter Yamashita). 
•	Regarding claims 1 and 6, Yamashita discloses a device for monitoring luminous intensity of display pixel, and associated method, (figures 1, 2, 7, 8, and 13) comprising: 
a self-luminous LED display (element 2 in figure 13 and ¶ 96), 
an optical glue (element 141 in figure 13 and ¶s 106 and 107), 
element 3 in figure 13 and ¶s 106 and 107), and 
a processing chip (element 5 in figure 7 and ¶s 65-70), 
the optical glue attached to the lower surface of the self-luminous LED display (note the relationship between elements 2 and 141 in figure 13 and ¶s 106 and 107), 
the photo-detecting array film disposed under the optical glue (note the relationship between elements 3 and 141 in figure 13 and ¶s 106 and 107); 
wherein the self-luminous LED display comprises a plurality of display pixels (elements 101 in figure 2), 
the display pixel comprises a luminescent layer (element 79 in figure 13 and ¶ 98), 
a cover glass is disposed above the display pixel (element 72 in figure 13 and ¶ 96), and 
the refractive index of the optical glue is smaller than the refractive index of the cover glass (¶ 107); 
the luminescent layer of the display pixel is configured to emit an optical signal in response to receiving a display driving signal transmitted by the processing chip (¶ 70), 
a part of the optical signal whose incident angle is greater than a second critical angle is reflected on an upper surface of the cover glass and formed as a reflected optical signal (elements Xb and Xd in figure 13 and ¶s 106-108), 
wherein the second critical angle is a critical angle at which the optical signal is totally reflected on the upper surface of the cover glass (inherent in figures 12 and 13 and ¶s 100-108); and 
the optical glue is configured to filter a part of the reflected optical signal whose incident angle toward the optical glue is greater than a first critical angle, so that the other part of the reflected optical signal not filtered is formed as a first reflected optical signal (at least suggested by ¶ 107 (“[t]he adhesive layer (adhesive) 141 is formed of a material with a refractive index which is equal to or smaller than that of the material (glass) of the support substrate 71”), in view of ¶ 101 (“light passing through the optical path Xc is reflected by the interface of glass and the air layer 121, and is not input to the light-receiving sensor 3 since the refractive index of glass forming the support substrate 71 is larger than the refractive index of the atmosphere (air)”); note that figure 13 appears to show the case in which element 141 has a refractive index approximately equal to that of elements 71 and/or 72 while ¶ 101 describes the case in which element 141 has a refractive index approximately smaller than that of elements 71 and/or 72), and the first critical angle is the critical angle at which the reflected optical signal totally reflected on the surface of the optical glue (¶ 107, in view of ¶ 101); 
the photo-detecting array film is configured to detect the first reflected optical signal (element Xb in figure 13 and ¶ 101), and 
the processing chip is configured to calculate a luminous intensity of the display pixel according to the first reflected optical signal, when it is determined that the luminous intensity of the display pixel is not changed in a preset period, a feedback signal is transmitted (figure 7 and ¶ 70; where figure 7 shows a feedback loop and ¶ 70 indicates the feedback signal depends on a “time-dependent deterioration” or change).
•	Regarding claims 2 and 7, Yamashita discloses everything claimed, as applied to claims 1 and 6, respectively.  Additionally, Yamashita discloses where the processing chip is configured to drive each display pixel on the display or a display pixel array to emit the optical signal according to a preset timing electrical signal (figure 8 and ¶s 72-74), the processing chip is also configured to transmit the feedback signal when it is determined that luminous intensity of the display pixel or the display pixel array is not changed in the preset period (figure 8 and ¶s 70 and 72-74), and the display pixel array comprises a discrete display pixel array or a continuous display pixel array (¶s 96-98).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Chung et al (US 2018/0012069; hereinafter Chung).
•	Regarding claims 3, 4, 8, and 9, Yamashita discloses everything claimed, as applied to claims 1 and 6.  However, Yamashita fails to disclose the details of an optical component.
	In the same field of endeavor, Chung discloses where:
Claims 3 & 8:	the device for monitoring luminous intensity of display pixel further comprises: 
	an optical component (elements 1840 and 1850 in figures 27 and 28 and ¶s 163-173), 
	the optical component is disposed between the optical glue and the photo-detecting array film (note the relationship between elements 1801, 1840/1850, and 1820 in figures 27 and 28; where elements 1840/1850 would be part of element 3 in figure 13 of Yamashita when Yamashita is modified by Chung); 
	the optical component is configured to change an optical path of the first reflected optical signal so as to form a second reflected optical signal which enters the photo-detecting array film at an incident angle smaller than a preset angle (at least suggested by ¶ 165); and 
	the processing chip is configured to calculate the luminous intensity of the display pixel according to the second reflected optical signal (¶ 70 of Yamashita).
Claims 4 & 9:	the optical component comprises an optical shading component and a phase changing optical component (figures 27 and 28), 
	the optical shading component comprises a periodical pinhole array or a non-periodical pinhole array (element 1840 in figures 27 and 28 and ¶s 163-173), 
	the phase changing optical component comprises a photonic crystal structure or a micro-lens array structure whose refractive index changes periodically, or a diffusing-scattering structure whose refractive index changes non-periodically (element 1850 in figure 27 and 28 and ¶s 163-173).
increasing the amount of light sensed by an image sensor (¶ 165).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Raguin et al (US 2013/0120760; hereinafter Raguin).
•	Regarding claims 5 and 10, Yamashita discloses everything claimed, as applied to claims 1 and 6, respectively.  However, Yamashita fails to disclose the details pixel detection areas.
	In the same field of endeavor, Raguin discloses where the photo-detecting array film comprises: 
a plurality of pixel detection areas (elements 24, 26, and 32 in figure 3 and ¶ 39), 
each pixel detection area is corresponding to a pixel detection structure (figure 3 and ¶ 39), 
each pixel detection structure comprises a pixel thin film circuit composed of: 
at least one thin film transistor (element 26 in figure 3 and ¶s 39 and 40), and 
a light detection unit (elements 24 in figure 3 and ¶s 39 and 40), 
the light detection unit comprises a photodiode or a phototransistor (¶ 44). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita according to the teachings of Raguin, for the purpose of improving imaging in fingerprint scanners (¶ 12).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        06/17/2021